DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/08/2021.  Claims 1 and 4 have been amended.  Claims 1-6 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/08/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims; the present application is now in condition for allowance.  Claims 1-6 are considered novel and non-obvious over the prior art and are allowed.





Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Consider claim 1, the best prior art of record found during the examination of the present application, Jung et al. (US 20070042757 herein Jung), fails to specifically teach, suggest, or disclose storing the current object when an event occurs; overlapping the event object over the current object on the whole screen in response to the event occurrence; disabling a user input relating to the current object in response to the event occurrence; and removing the event object from the screen automatically.
Jung teaches a terminal that receives a notification message from a broadcasting system and parses the notification message according to a certain format, and a controller determines that the message is to be used by a user (Jung - [0015] and [0023]).  If a Notification Type of the notification message parsed is ‘1’ indicating that the received notification message is for terminal use, the session access unit accesses the corresponding session under the control of the controller, and receives a designated content such as a service guide, file and object in the accessed session.  A memory 410 stores the service guide, filed and object received through the session access unit, and also stores the notification message with Presentation Type=”1”.  A display 406 generally displays a text, picture, moving image and/or still image under the control of the controller 404.  If Presentation Type is “0”, the display 406, under the control of the controller 404, stops the content in service like the image, and outputs the received 
These teachings of Jung differ and fall short of the present application, therefore claims 1-6 are considered novel and non-obvious over the prior art and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648